Exhibit 10.2

 

AMENDED AND RESTATED
SHARE PURCHASE AGREEMENT

 

AMONG

 

NEENAH PAPER COMPANY OF CANADA

 

As Seller

 

and

 

NPCC HOLDING COMPANY, LLC

 

As Seller Parent

 

and

 

NEENAH PAPER, INC.

 

As Guarantor

 

and

 

AZURE MOUNTAIN CAPITAL HOLDINGS LP

 

As Purchasers’ Parent

 

and

 

NORTHERN PULP NS LP

 

As NPNS Purchaser

 

and

 

AZURE MOUNTAIN CAPITAL FINANCIAL LP

 

As Azure Mountain Purchaser

 

MADE ON JUNE 24, 2008

 

 

PICTOU PULP MILL AND WOODLANDS OPERATIONS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 – INTERPRETATION

1

 

 

1.1

Definitions

1

1.2

Headings

6

1.3

Extended Meanings

6

1.4

Statutory References

6

1.5

Accounting Principles

7

1.6

Currency, Prices and Values

7

1.7

Schedules

7

 

 

 

Article 2 – SALE AND PURCHASE

7

 

 

2.1

Sale and Purchase of Purchased Shares

7

2.2

Purchase Price

8

2.3

Payment of Purchase Price

8

2.4

Instruments of Conveyance and Assumption

8

 

 

 

Article 3 – REPRESENTATIONS AND WARRANTIES

8

 

 

3.1

Seller’s Representations and Warranties

8

3.2

Survival of Seller’s Representations, Warranties and Covenants

11

3.3

Purchasers’ Representations and Warranties

12

3.4

Survival of Purchasers’ Representations, Warranties and Covenants

13

3.5

Representations and Warranties of Seller Parent and NPI

13

3.6

Survival of Representations, Warranties and Covenants of Seller Parent and NPI

14

3.7

Representations and Warranties of Purchasers’ Parent

14

3.8

Survival of Representations, Warranties and Covenants of Purchasers’ Parent

16

 

 

 

Article 4 – COVENANTS

16

 

 

4.1

Governmental Filings

16

4.2

Expenses

16

4.3

Indemnification for Brokerage Commissions

17

4.4

Litigation

17

4.5

Access to Records

17

4.6

Non-Interference with Potential Sale of Woodlands

18

4.7

Affiliation with Seller

18

4.8

Further Assurances

18

4.9

Notice of Events

19

4.10

Conduct of Purchased Businesses

19

4.11

Capital Projects

19

4.12

Consents

20

4.13

Tax Elections by Purchased Companies

20

4.14

Dividends and Distributions by Purchaser Entities

20

 

 

 

Article 5 – CONDITIONS

21

 

--------------------------------------------------------------------------------


 

5.1

Conditions for the Benefit of Purchasers

21

5.2

Conditions for the Benefit of Seller

23

5.3

Mutual Conditions

24

 

 

 

Article 6 – CLOSING ARRANGEMENTS

24

 

 

6.1

Closing

24

6.2

Risk of Loss

25

 

 

 

Article 7 – INDEMNIFICATION

25

 

 

7.1

Obligation of Seller to Indemnify

25

7.2

Obligation of Purchaser Indemnitors to Indemnify

25

7.3

Notice and Right to Defend

26

7.4

Limitations on Indemnification

27

 

 

 

Article 8 – TERMINATION

28

 

 

8.1

Termination

28

8.2

Survival

28

8.3

Confidentiality

28

 

 

 

Article 9 – GUARANTEE OF SELLER’S OBLIGATIONS BY SELLER PARENT AND NPI

29

 

 

9.1

Seller Guarantee

29

9.2

Guarantee Binding

29

9.3

Subrogation

29

9.4

Enforcement

29

 

 

 

Article 10 – GUARANTEE OF PURCHASERS’ OBLIGATIONS BY PURCHASERS’ PARENT

30

 

 

10.1

Purchasers Guarantee

30

10.2

Guarantee Binding

30

10.3

Subrogation

30

10.4

Enforcement

30

 

 

 

Article 11 – GENERAL

31

 

 

11.1

Time of the Essence

31

11.2

Public Announcements

31

11.3

Benefit of the Agreement

31

11.4

Third Party Beneficiaries

31

11.5

Entire Agreement

31

11.6

Amendments and Waivers

31

11.7

Assignment

32

11.8

Notices

32

11.9

Remedies Cumulative

33

 

--------------------------------------------------------------------------------


 

11.10

Governing Law

34

11.11

Attornment

34

11.12

Counterparts

34

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SHARE PURCHASE AGREEMENT

 

THIS AGREEMENT is made on June 24, 2008, among NEENAH PAPER COMPANY OF CANADA,
an unlimited company incorporated under the laws of Nova Scotia (“Seller”), NPCC
HOLDING COMPANY, LLC, a limited liability company organized under the laws of
Delaware (“Seller Parent”), NEENAH PAPER INC., a corporation incorporated under
the laws of Delaware (“NPI”), AZURE MOUNTAIN CAPITAL HOLDINGS LP, a limited
partnership formed under the laws of Ontario (“Purchasers’ Parent”), NORTHERN
PULP NS LP, a limited partnership formed under the laws of Ontario (“NPNS
Purchaser”), and AZURE MOUNTAIN CAPITAL FINANCIAL LP, a limited partnership
formed under the laws of Ontario (“Azure Mountain Purchaser”, and collectively
with Mill Purchaser, the “Purchasers”).

 

PRELIMINARY STATEMENT

 

Each Purchaser desires to purchase, and Seller desires to sell, shares of
operating subsidiaries of Seller that will hold, in the aggregate, substantially
all of the assets and properties owned by Seller which are used exclusively by
or in connection with (i) the business conducted by Seller at and only with
respect to its Pictou County, Nova Scotia pulp mill (the “Pictou Pulp Mill” or
the “Pulp Business”) and (ii) the business conducted by Seller in respect of its
timberland properties in Nova Scotia (specifically excluding the Woodlands (as
defined herein)), including the Debert Nursery (as defined herein) (the
“Woodlands Business”, and collectively with the Pulp Business, the “Purchased
Businesses”), and substantially all of the liabilities relating to the Purchased
Businesses.

 

The parties hereto entered into a Share Purchase Agreement dated as of May 15,
2008 (the “Original Share Purchase Agreement”) and such parties deem it
desirable to amend and restate the Original Share Purchase Agreement in its
entirety as set out herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE 1 – INTERPRETATION

 

1.1          Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, the following terms shall have the respective meanings
set out below and grammatical variations of such terms shall have corresponding
meanings:

 

“Additional Subscribed Shares” has the meaning set out in the definition of
Azure Mountain Shares;

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person,
and for these purposes “control” is the power whether by contract or ownership
of equity interests or otherwise to select a majority of the board of directors
or other supervisory management authority of an Entity, whether directly or
indirectly through a chain of Entities that are “controlled” within the
foregoing meaning;

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this amended and restated share purchase agreement including
the Preliminary Statement and Schedules to this agreement, as amended,
supplemented or restated from time to time;

 

“Ancillary Agreements” means, collectively, the Transition Services Agreement
and the Stumpage Agreement;

 

“Applicable Law” means any applicable domestic or foreign, federal, provincial
or local law, including any statute or subordinate legislation or treaty and any
applicable rule, regulation, ordinance, requirement, order, Permit, judgment,
injunction, award or decree or other binding requirement of a Governmental
Authority having the force of law;

 

“Asserted Liability” has the meaning set out in Section 7.3(a);

 

“Asset Purchase Agreements” means collectively, the Mill and Woodlands Purchase
Agreement and the Finance Purchase Agreement, and “Asset Purchase Agreement”
means either one of them;

 

“Assets” has the meaning set out in the Mill and Woodlands Purchase Agreement;

 

“Assumed Liabilities” has the meaning set out in the Mill and Woodlands Purchase
Agreement;

 

“Azure Mountain” means Azure Mountain Capital Financial Corporation, an
unlimited company incorporated by Seller under the laws of the Province of Nova
Scotia, which will acquire the Finance Assets from Seller pursuant to the
Finance Purchase Agreement;

 

“Azure Mountain Shares” means all of the issued and outstanding shares of Azure
Mountain, consisting of (i) 41,993,380 fully paid no par value common shares of
Azure Mountain, (ii) one fully paid common share of Azure Mountain having a par
value of Cdn$1,000, which was issued at the time of incorporation of Azure
Mountain, and (iii) the 25,000 common shares of Azure Mountain having a par
value of Cdn$1,000 each that will be issued to Seller pursuant to the
Subscription Agreement prior to the Closing (the “Additional Subscribed
Shares”), in respect of which Seller shall have paid to Azure Mountain prior to
the Closing the Canadian dollar equivalent of the amount (the “Paid-Up Capital
Amount”) that is the difference between US$10,600,000 and the U.S. dollar
equivalent of Cdn$646,267.10, as determined using the Bank of Canada noon
exchange rate on the Business Day immediately prior to the Closing Date;

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
New York, New York, Atlanta, Georgia or Halifax, Nova Scotia;

 

“Capital Projects” has the meaning set out in Section 4.11;

 

“Claims Notice” has the meaning set out in Section 7.3(a);

 

“Closing” means the closing of the transactions contemplated hereby;

 

“Closing Date” means the date upon which the last to be fulfilled or waived of
the conditions set forth in Article 5 (other than those conditions that by their
nature are to be satisfied at the

 

2

--------------------------------------------------------------------------------


 

Closing, but subject to the fulfillment or waiver of those conditions) shall be
satisfied or waived in accordance with this Agreement, but no later than
June 30, 2008 without the mutual agreement of the Parties;

 

“Confidentiality Agreement” means the confidentiality agreement dated
December 11, 2007 between NPI, Blue Wolf Capital Management LLC and Atlas
Holdings LLC;

 

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment, whether written or oral;

 

“Debert Nursery” has the meaning set out in the Mill and Woodlands Purchase
Agreement;

 

“Distribution Agreement” means the Distribution Agreement dated as of
November 30, 2004 between Kimberly-Clark Corporation and NPI;

 

“Down” has the meaning set out in Section 3.1(h);

 

“Effluent Treatment System” has the meaning set out in the Mill and Woodlands
Purchase Agreement;

 

“Entity” means a Person other than an individual;

 

“Excluded Forest Licenses” has the meaning set out in the Mill and Woodlands
Purchase Agreement;

 

“Finance Assets” means the Assets as defined in the Finance Purchase Agreement;

 

“Finance Purchase Agreement” means the asset purchase agreement in the form
attached as Schedule 1.1(a) to be entered into between Seller and Azure Mountain
prior to the Closing;

 

“Forest Licenses” has the meaning set out in the Mill and Woodlands Purchase
Agreement;

 

“GAAP” has the meaning set out in Section 1.5;

 

“Governmental Authority” means any domestic or foreign, federal, provincial,
municipal, local or other governmental, quasi-governmental, legislative,
executive, judicial or administrative body or person having jurisdiction in the
relevant circumstances, including any governmental ministry, agency, branch,
department, commission, board, tribunal, bureau or arbitrator;

 

“Indemnifying Party” has the meaning set out in Section 7.3(a);

 

“Indemnitee” has the meaning set out in Section 7.3(a);

 

“K-C Global” means Kimberly-Clark Global Sales, Inc. and its successors and
assigns;

 

“knowledge”, with respect to Seller, has the meaning set out in the Mill and
Woodlands Purchase Agreement;

 

3

--------------------------------------------------------------------------------


 

“lien or other encumbrance” or “Encumbrance” means any lien, pledge, hypothec,
mortgage, security interest of any nature, adverse claim, reservation, easement,
title retention agreement, claim, lease, charge, option, right of first refusal,
easement, servitude, transfer restriction under any shareholder or similar
agreement, encumbrance or any other restriction or limitation whatsoever, or any
Contract to create any of the foregoing;

 

“Losses” means all fines, losses, liabilities, damages, deficiencies, costs or
expenses (including interest, legal fees and disbursements of legal counsel)
arising directly or indirectly as a consequence of such matter;

 

“Material Adverse Change” and “Material Adverse Effect” mean any event, change
or effect that, when taken individually or together with all other adverse
effects, will or is reasonably likely to have a materially adverse effect on the
business, affairs, capitalization, assets, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Purchased Businesses,
taken as a whole; provided, however, that effects or changes relating to:

 

(a)           changes in general political and economic conditions and changes
affecting generally the industries and markets in which the Purchased Businesses
are conducted that, in any of the foregoing cases, do not affect the
Purchased Businesses, taken as a whole, in a disproportionate manner relative to
other participants in the same industry as the Purchased Businesses;

 

(b)           the effect of any changes in applicable laws, regulations or
accounting rules; and

 

(c)           the fact of the pendency of the transactions contemplated by this
Agreement and the identity of Purchaser;

 

are not Material Adverse Changes or Material Adverse Effects and are not to be
taken into account in determining whether a Material Adverse Change or a
Material Adverse Effect has occurred;

 

“Mill and Woodlands Purchase Agreement” means the asset purchase agreement in
the form attached as Schedule 1.1(b) to be entered into between Seller and NPNS
prior to the Closing;

 

“Mill Receivables” means the trade receivables of the Pulp Business which will
be acquired by Azure Mountain from Seller pursuant to the Finance Purchase
Agreement;

 

“Nova Scotia Forest Acts” has the meaning set out in the Mill and Woodlands
Purchase Agreement;

 

“NPI” has the meaning set out on Page 1;

 

“NPNS” means Northern Pulp Nova Scotia Corporation, an unlimited company
incorporated by Seller under the laws of the Province of Nova Scotia, which will
acquire the Assets and assume the Assumed Liabilities from Seller pursuant to
the Mill and Woodlands Purchase Agreement;

 

“NPNS Shares” means all of the issued and outstanding shares of NPNS, consisting
of 57,474,074 fully paid no par value common shares of NPNS;

 

4

--------------------------------------------------------------------------------


 

“Original Effective Date” means May 15, 2008;

 

“Original Share Purchase Agreement” has the meaning set out in the Preliminary
Statement;

 

“Paid-Up Capital Amount” has the meaning set out in the definition of Azure
Mountain Shares;

 

“Person” means any individual, corporation, company, unlimited liability
company, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Authority or other legal or
business entity however designated or constituted;

 

“Pictou Pulp Mill” has the meaning set out in the Preliminary Statement;

 

“Pulp Business” has the meaning set out in the Preliminary Statement;

 

“Pulp Supply Agreement” means the Amended and Restated Pulp Supply Agreement
dated as of November 30, 2004 between NPI and Kimberly-Clark Global Sales, Inc.;

 

“Purchase Price” has the meaning set out in Section 2.2;

 

“Purchased Businesses” has the meaning set out in the Preliminary Statement;

 

“Purchased Companies” means, collectively, NPNS and Azure Mountain;

 

“Purchased Shares” means, collectively, the NPNS Shares and the Azure Mountain
Shares;

 

“Purchaser Indemnitors” has the meaning set out in Section 7.2;

 

“Purchaser Required Consents” has the meaning set out in the Mill and Woodlands
Purchase Agreement;

 

“Purchasers” has the meaning set out on Page 1;

 

“Purchasers’ Parent” has the meaning set out on Page 1;

 

“Receivables Financier” means the purchaser of the Mill Receivables pursuant to
the Receivables Purchase Agreement, the identity of which Azure Mountain
Purchaser disclosed to Seller on the Original Effective Date;

 

“Receivables Proceeds” means the proceeds from the sale of the Mill Receivables
by Azure Mountain to the Receivables Financier pursuant to the Receivables
Purchase Agreement;

 

“Receivables Purchase Agreement” means the receivables purchase agreement to be
entered into between Azure Mountain, as vendor, and the Receivables Financier,
as purchaser, immediately after the closing of the transactions contemplated by
the Finance Purchase Agreement and prior to the Closing, substantially in the
form provided to Seller by Azure Mountain Purchaser on the Original Effective
Date;

 

“Retained Assets” has the meaning set out in the Mill and Woodlands Purchase
Agreement;

 

5

--------------------------------------------------------------------------------


 

“Retained Liabilities” has the meaning set out in the Mill and Woodlands
Purchase Agreement;

 

“Seller” has the meaning set out on Page 1;

 

“Seller Parent” has the meaning set out on Page 1;

 

“Stumpage Agreement” has the meaning set out in Section 5.1(a)(viii);

 

“Subscription Agreement” has the meaning set out in Section 5.1(a)(xi);

 

“Taxes” means any federal, provincial, local or foreign, income, capital,
branch, goods and services, value added, harmonized sales, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, or excise tax, or any
other tax, custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or penalty, imposed by any
Governmental Authority; provided, however, that in no event shall Taxes be
deemed to include any transfer tax or capital gains tax payable in connection
with the purchase and sale of the Assets;

 

“Time of Closing” means 11:00 a.m. in Nova Scotia on the Closing Date;

 

“Transition Services Agreement” has the meaning set out in Section 5.1(a)(vi);

 

“Woodlands” has the meaning set out in the Mill and Woodlands Purchase
Agreement;

 

“Woodlands Business” has the meaning set out in the Preliminary Statement; and

 

“Year End Financial Statements” has the meaning set out in the Mill and
Woodlands Purchase Agreement.

 

1.2          Headings

 

The division of this Agreement into articles and sections and the insertion of a
table of contents and headings are for convenience of reference only and are not
to affect the construction or interpretation of this Agreement.  The terms
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.

 

1.3          Extended Meanings

 

In this Agreement words importing the singular number only include the plural
and vice versa and words importing any gender include all genders.  Unless
something in the subject matter or context is inconsistent therewith, the term
“including” means “including without limiting the generality of the foregoing”.

 

1.4          Statutory References

 

Unless something in the subject matter or context is inconsistent therewith and
except with respect to Environmental Laws (as such term is defined in the Mill
and Woodlands

 

6

--------------------------------------------------------------------------------


 

Purchase Agreement), each reference to any statute refers to that statute and to
the regulations made under that statute, as now enacted or as the same may from
time to time be amended, re-enacted or replaced.

 

1.5          Accounting Principles

 

Wherever in this Agreement reference is made to a calculation to be made or an
action to be taken in accordance with generally accepted accounting principles,
such reference will be deemed to be to the generally accepted accounting
principles in the United States from time to time (“GAAP”), applicable as at the
date on which such calculation or action is made or taken or required to be made
or taken.

 

1.6          Currency, Prices and Values

 

All references to currency, prices and values (monetary, accounting, financial
or otherwise) herein are to lawful currency of Canada unless otherwise
specified.

 

1.7          Schedules

 

(a)           The following Schedules are attached to and form part of this
Agreement*:

 

Schedule

 

Contents

Schedule 1.1(a)

-

Form of Finance Purchase Agreement

Schedule 1.1(b)

-

Form of Mill and Woodlands Purchase Agreement

Schedule 3.1(d)

-

List of Consents and Approvals

Schedule 3.1(h)

-

Description of Annual Maintenance Down

Schedule 4.10

-

Conduct of Purchased Businesses

Schedule 4.11

-

List of Capital Projects

Schedule 5.1(a)(vi)

-

Form of Transition Services Agreement

Schedule 5.1(a)(viii)

-

Form of Stumpage Agreement

Schedule 5.1(a)(xi)

-

Form of Subscription Agreement

 

--------------------------------------------------------------------------------

* The schedules listed above have been omitted in accordance with Item
601(b)(2) of Regulation S-K. The Company hereby undertakes to furnish to the
Securities and Exchange Commission a copy of any omitted exhibits or schedules
upon supplemental request.

 

(b)           Any matter disclosed on any of the Schedules hereto shall be
deemed to be disclosed on each other Schedule hereto relating to such matters.

 

ARTICLE 2 – SALE AND PURCHASE

 

2.1          Sale and Purchase of Purchased Shares

 

Upon the terms and subject to the conditions herein set forth, at the Closing:

 

7

--------------------------------------------------------------------------------


 

(a)           Seller shall sell, assign, transfer, convey and deliver to NPNS
Purchaser, and NPNS Purchaser shall purchase from Seller, the NPNS Shares, being
all of the issued and outstanding shares of NPNS; and

 

(b)           Seller shall sell, assign, transfer, convey and deliver to Azure
Mountain Purchaser, and Azure Mountain Purchaser shall purchase from Seller, the
Azure Mountain Shares, being all of the issued and outstanding shares of Azure
Mountain.

 

2.2          Purchase Price

 

In consideration of Seller’s sale, assignment, transfer and conveyance of the
Purchased Shares to Purchaser, each Purchaser shall pay to Seller $5.00 in cash
at the Closing (collectively, the “Purchase Price”).

 

2.3          Payment of Purchase Price

 

Subject to Sections 5.1 and 5.2, at the Closing, each Purchaser shall make a
payment of immediately available funds in Canadian dollars to Seller in an
amount equal to their respective portion of the Purchase Price.

 

2.4          Instruments of Conveyance and Assumption

 

In order to effectuate the sale, assignment, transfer and conveyance of the
Purchased Shares, Seller shall, or shall cause its Affiliates to, execute and
deliver to Purchasers, immediately prior to the Time of Closing, certificates
evidencing the Purchased Shares, duly endorsed in blank for transfer.

 

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

 

3.1          Seller’s Representations and Warranties

 

Seller represents and warrants to Purchaser as follows and acknowledges that
Purchaser is relying on such representations and warranties in connection with
its consummation of the transactions contemplated hereby:

 

(a)           Due Incorporation and Authority

 

Seller is an unlimited company duly incorporated, validly existing and in good
standing with respect to filing its annual returns under the laws of the
Province of Nova Scotia and has all requisite corporate power and capacity to
own, lease and operate its assets, properties and business and to carry on its
business as presently conducted.

 

(b)           Authority to Execute and Perform Agreement

 

Seller has all requisite corporate power and capacity to enter into, execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been, and each of the Asset Purchase Agreements, the Ancillary Agreements
and the documents and agreements to be

 

8

--------------------------------------------------------------------------------


 

delivered by Seller and its Affiliates prior to or at the Closing hereunder or
thereunder will be, duly authorized, executed and delivered by each such party,
and (assuming the due authorization, execution and delivery of this Agreement,
the Asset Purchase Agreements, the Ancillary Agreements and the documents and
agreements to be delivered by Seller or its Affiliates hereunder or thereunder
by the other parties thereto and the validity and binding effect hereof and
thereof on such other parties) each is, or upon execution by Seller or its
Affiliates will be, a valid and binding obligation of Seller or its Affiliates,
as applicable, enforceable against such entities in accordance with its terms.

 

(c)           No Breach

 

Subject to obtaining the Purchaser Required Consents, the execution, delivery
and performance by Seller and its Affiliates of this Agreement, the Asset
Purchase Agreements, the Ancillary Agreements and the other documents and
agreements required to be delivered hereunder or thereunder to which they are
parties, and the consummation by Seller and its Affiliates of the transactions
contemplated hereby and thereby, will not:

 

(i)    violate or result in the breach of any provision of the constating
documents of Seller or such Affiliates or any resolution of the board of
directors (or any committee thereof) or shareholders of Seller or such
Affiliates;

 

(ii)   violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any Real
Property Lease, material Assumed Contract, material Permit, Collective Agreement
or Forest License, as each such term is defined in the Mill and Woodlands
Purchase Agreement;

 

(iii)  result in the creation or imposition of any lien or other encumbrance
upon the Assets, the Finance Assets or the Purchased Shares (other than any
liens or encumbrances created by Purchaser); or

 

(iv)  violate any Applicable Law applicable to Seller or such Affiliates, the
Pulp Business, the Assets, the Finance Assets or the Purchased Shares.

 

(d)           Consents and Approvals

 

Except as described in Schedule 3.1(d), the execution and delivery by Seller of
this Agreement, the Ancillary Agreements and the other agreements and documents
required to be delivered hereunder to which it is a party, and the performance
by Seller of its obligations hereunder, do not require Seller to obtain any
consent, approval or action of, or make any filing with or give any notice to,
any Governmental Authority or any other Person.

 

(e)           Taxes

 

(i)    Seller has duly filed on a timely basis all tax returns required to be
filed by it, has duly, completely and correctly reported all revenue and other
amounts and information required to be reported thereon in all material respects
and has paid or remitted (in the case of goods and services tax,

 

9

--------------------------------------------------------------------------------


 

harmonized sales tax or other sales tax) all Taxes which are due and payable,
and all assessments, reassessments, governmental charges, penalties, interest
and fines due and payable by it.  Seller has made adequate provision for Taxes
payable for the current period and any previous period for which tax returns are
not yet required to be filed.  There are no actions, suits, proceedings,
investigations or claims pending or, to the knowledge of Seller, threatened
against Seller in respect of Taxes, governmental charges or assessments, nor are
any material matters under discussion with any Governmental Authority relating
to Taxes, governmental charges or assessments asserted by any such authority. 
Seller has withheld from each payment made to any of its past or present
employees, officers or directors, and to any non-resident of Canada, the amount
of all Taxes and other deductions required to be withheld therefrom, and has
paid the same to the proper Tax or other receiving officers within the time
required under any applicable legislation.

 

(ii)   Seller is not a non-resident of Canada for the purposes of the Income Tax
Act (Canada).

 

(f)            Representations in Asset Purchase Agreements

 

Except as disclosed in the schedules attached to each of the Asset Purchase
Agreements, each of the representations and warranties to be made by Seller in
each of the Asset Purchase Agreements is true and correct as of the Original
Effective Date and will be true and correct as of the Closing Date, and each
such representation and warranty is hereby expressly incorporated into this
Section 3.1.

 

(g)           Purchased Companies

 

(i)    At the Time of Closing, the only outstanding shares of the Purchased
Companies will be the Purchased Shares, and Seller will be the beneficial owner
of record of the Purchased Shares, with good title thereto, free and clear of
all Encumbrances.  Upon completion of the transactions contemplated by this
Agreement, all of the shares of NPNS and Azure Mountain will be owned by NPNS
Purchaser and Azure Mountain Purchaser, respectively, as the beneficial owners
of record, with good title thereto, free and clear of all Encumbrances (except
for such Encumbrances as may have been granted by Purchaser).

 

(ii)   At the Time of Closing (A) the NPNS Shares will consist of 57,474,074
fully paid no par value common shares of NPNS, and (B) the Azure Mountain Shares
will consist of 41,993,380 fully paid no par value common shares of Azure
Mountain, one fully paid common share with a par value of Cdn$1,000 and the
Additional Subscribed Shares in respect of which not less than the Canadian
dollar equivalent of US$10,000,000 shall remain outstanding and assessable.

 

10

--------------------------------------------------------------------------------


 

(iii)  No Person other than Purchaser has or will have at the Time of Closing
any Contract for the purchase or acquisition from Seller of any of the Purchased
Shares.

 

(iv)  At the Time of Closing, each of the Purchased Companies will be an
unlimited company duly incorporated, validly existing and in good standing with
respect to filing its annual returns under the laws of the Province of Nova
Scotia, and each will have all requisite corporate power and capacity to own,
lease and operate its assets, properties and business and to carry on its
business as then conducted.

 

(v)   At the Time of Closing, (A) the sole assets and liabilities of NPNS will
be the Assets and the Assumed Liabilities as specified in the Mill and Woodlands
Purchase Agreement, and (B) the sole assets of Azure Mountain will be the
Receivables Purchase Agreement, the Finance Assets (other than the Mill
Receivables, which will have been sold to the Receivables Financier pursuant to
the Receivables Purchase Agreement) as specified in the Finance Purchase
Agreement, cash in the amount of the sum of the Receivables Proceeds plus the
Paid-Up Capital Amount as contemplated by the Subscription Agreement, and the
right to make a capital call in an amount that is not less than the Canadian
dollar equivalent of US$10,000,000 in respect of the partly paid Additional
Subscribed Shares.

 

(vi)  No election has been filed under Treasury Regulation section 301.7701-3 to
treat either Purchased Company as an association taxable as a corporation for
U.S. federal tax purposes.

 

(h)           Maintenance Down

 

There were no material additions to or deletions from the budgeted maintenance
work plan for the annual maintenance down that occurred at the Pictou Mill in
April and May 2008 as described in more detail in Schedule 3.1(h) (the “Down”).

 

3.2          Survival of Seller’s Representations, Warranties and Covenants

 

The representations and warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Seller contained
in this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant hereto (including the certificates delivered
pursuant to Section 5.1(a)(iv)) shall survive the Closing for a period of 18
months from and after the Closing Date and, notwithstanding such closing or any
investigation made by or on behalf of Purchaser, shall continue in full force
and effect for the benefit of Purchaser during such period, except that:

 

(i)    the representations and warranties set out in Section 3.1(g)(i) shall
survive and continue in full force and effect without limitation of time;

 

11

--------------------------------------------------------------------------------


 

(ii)   the representations and warranties set out in the Asset Purchase
Agreements and incorporated herein pursuant to Section 3.1(f) shall survive and
continue in full force and effect for the periods specified therein; and

 

(iii)  a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Time of
Closing, subject only to applicable limitation periods imposed by law.

 

3.3          Purchasers’ Representations and Warranties

 

Each Purchaser represents and warrants, as to itself only and on a several
basis, to Seller as follows and acknowledges that Seller is relying on such
representations and warranties in connection with its consummation of the
transactions contemplated hereby:

 

(a)           Due Incorporation and Authority

 

Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation or incorporation, as applicable, and
has all requisite corporate power and authority to own, lease and operate its
assets, properties and business and to carry on its business as presently
conducted.

 

(b)           Authority to Execute and Perform Agreement

 

Purchaser has all requisite corporate power and authority to enter into, execute
and deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement has been, and the Ancillary Agreements to be delivered by Purchaser at
the Closing will be, duly authorized, executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery of this Agreement and
the Ancillary Agreements by the other parties hereto and thereto and the
validity and binding effect hereof and thereof on the other parties hereto and
thereto) is, or upon execution by Purchaser will be, the valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.

 

(c)           No Breach

 

The execution, delivery and performance by Purchaser of this Agreement and the
Ancillary Agreements and the consummation by Purchaser of the transactions
contemplated hereby and thereby, will not

 

(i)    violate or result in the breach of any provision of the constating
documents of Purchaser;

 

(ii)   violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any material
contract to which Purchaser is a party or to which Purchaser or any of its
assets or properties may be bound; or

 

12

--------------------------------------------------------------------------------


 

(iii)  to Purchaser’s knowledge, violate any statute, law or regulation of any
jurisdiction, which violation, individually or in the aggregate, could have a
material adverse effect on Purchaser’s ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

(d)           Consents and Approvals

 

The execution and delivery by a Purchaser of this Agreement and the Ancillary
Agreements and the performance by Purchaser of its obligations hereunder and
thereunder do not require Purchaser to obtain any consents, approvals,
authorizations, licenses, permits or other actions of, or make any filings with,
any Governmental Authority or any other Person.

 

(e)           Actions and Proceedings

 

There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or other Governmental Authority against Purchaser, and
there are no actions, litigation or suits or legal, administrative or arbitral
proceedings of any type whatsoever pending, or to the knowledge of Purchaser,
threatened, against Purchaser which individually or in the aggregate could
reasonably be expected to adversely affect Purchaser’s ability to consummate the
transactions contemplated herein or the performance of its obligations
hereunder.

 

3.4          Survival of Purchasers’ Representations, Warranties and Covenants

 

The representations and warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Purchaser set
forth in this Agreement will survive the Closing for a period of 18 months from
the Closing Date.

 

3.5          Representations and Warranties of Seller Parent and NPI

 

Each of Seller Parent and NPI represents and warrants to Purchasers as follows,
in respect of itself only, and acknowledges that Purchasers are relying on such
representations and warranties in connection with their consummation of the
transactions contemplated hereby:

 

(a)           Due Incorporation and Authority

 

It is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation or incorporation and has all requisite corporate
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as presently conducted.

 

(b)           Authority to Execute and Perform Agreement

 

It has all requisite corporate power and authority to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement has been duly authorized, executed and delivered by such party and
(assuming the due authorization, execution and delivery of this Agreement by the
other parties hereto and the validity and binding effect

 

13

--------------------------------------------------------------------------------


 

hereof on the other parties hereto) is the valid and binding obligation of such
party enforceable against such party in accordance with its terms.

 

(c)           No Breach

 

The execution, delivery and performance by such party of this Agreement and the
consummation by such party of the transactions contemplated hereby, will not

 

(i)    violate or result in the breach of any provision of the constating
documents of such party;

 

(ii)   violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any material
contract to which such party is a party or to which such party or any of its
assets or properties may be bound; or

 

(iii)  to such party’s knowledge, violate any statute, law or regulation of any
jurisdiction, which violation, individually or in the aggregate, could have a
material adverse effect on its ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

(d)           Consents and Approvals

 

The execution and delivery by such party of this Agreement and the performance
by such party of its obligations hereunder do not require such to obtain any
consents, approvals, authorizations, licenses, permits or other actions of, or
make any filings with, any Governmental Authority or any other Person.

 

(e)           Actions and Proceedings

 

There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or Governmental Authority against such party, and there
are no actions, litigation or suits or legal, administrative or arbitral
proceedings of any type whatsoever pending, or to the knowledge of such party,
threatened, against such party which individually or in the aggregate could
reasonably be expected to adversely affect such party’s ability to consummate
the transactions contemplated herein or the performance of its obligations
hereunder.

 

3.6          Survival of Representations, Warranties and Covenants of Seller
Parent and NPI

 

The representations and warranties of Seller Parent and NPI set forth in
Section 3.5 will survive the Closing for a period of 18 months from the Closing
Date.

 

3.7          Representations and Warranties of Purchasers’ Parent

 

Purchasers’ Parent represents and warrants to Seller as follows and acknowledges
that Seller is relying on such representations and warranties in connection with
its consummation of the transactions contemplated hereby:

 

14

--------------------------------------------------------------------------------


 

(a)           Due Incorporation and Authority

 

Purchasers’ Parent is a limited partnership formed, validly existing and in good
standing under the laws of Ontario and has all requisite corporate or similar
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as presently conducted.

 

(b)           Authority to Execute and Perform Agreement

 

Purchasers’ Parent has all requisite corporate or similar power and authority to
enter into, execute and deliver this Agreement and to perform fully its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by Purchasers’ Parent and (assuming the due authorization, execution
and delivery of this Agreement by the other parties hereto and the validity and
binding effect hereof on the other parties hereto) is the valid and binding
obligation of Purchasers’ Parent enforceable against Purchasers’ Parent in
accordance with its terms.

 

(c)           No Breach

 

The execution, delivery and performance by Purchasers’ Parent of this Agreement
and the consummation by Purchasers’ Parent of the transactions contemplated
hereby, will not

 

(i)    violate or result in the breach of any provision of the constating
documents of Purchasers’ Parent;

 

(ii)   violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any material
contract to which Purchasers’ Parent is a party or to which Purchasers’ Parent
or any of its assets or properties may be bound; or

 

(iii)  to Purchasers’ Parent’s knowledge, violate any statute, law or regulation
of any jurisdiction, which violation, individually or in the aggregate, could
have a material adverse effect on its ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

(d)           Consents and Approvals

 

The execution and delivery by Purchasers’ Parent of this Agreement and the
performance by Purchasers’ Parent of its obligations hereunder do not require
such to obtain any consents, approvals, authorizations, licenses, permits or
other actions of, or make any filings with, any Governmental Authority or any
other Person.

 

(e)           Actions and Proceedings

 

There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or Governmental Authority against Purchasers’ Parent, and
there are no actions, litigation or suits or legal, administrative or arbitral
proceedings of any type whatsoever pending,

 

15

--------------------------------------------------------------------------------


 

or to the knowledge of Purchasers’ Parent, threatened, against Purchasers’
Parent which individually or in the aggregate could reasonably be expected to
adversely affect such party’s ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

3.8          Survival of Representations, Warranties and Covenants of
Purchasers’ Parent

 

The representations and warranties of Purchasers’ Parent set forth in
Section 3.7 will survive the Closing for a period of 18 months from the Closing
Date.

 

ARTICLE 4 – COVENANTS

 

The parties hereto covenant and agree as follows:

 

4.1          Governmental Filings

 

As soon as practicable after the execution of this Agreement, Seller and
Purchasers shall cooperate with each other and with their respective Affiliates
and shall make any and all filings and submissions to any Governmental Authority
which are required to be made in connection with the transactions contemplated
hereby and by the Asset Purchase Agreements.  Seller shall furnish to Purchasers
and their respective Affiliates and Purchaser shall furnish to Seller and its
Affiliates such information and assistance as the other parties may reasonably
request in connection with the preparation of any such notices, filings or
submissions.  Each party hereto agrees to give the other parties hereto prompt
written notice of any notification that it receives from any Governmental
Authority in connection with the transactions contemplated hereby or by the
Asset Purchase Agreements.

 

4.2          Expenses

 

(a)           Subject to Section 4.2(b), the parties to this Agreement shall
bear their own respective expenses incurred in connection with the preparation,
execution and performance of this Agreement, including all fees and expenses of
agents, representatives, counsel and accountants.

 

(b)           If any covenant of Seller to be performed or condition of Closing
in Section 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii), 5.1(a)(iv), 5.1(a)(vi),
5.1(a)(viii), 5.1(a)(ix) or 5.1(a)(xi) to be complied with by Seller for the
benefit of Purchasers, which performance or compliance was in the reasonable
control of Seller or its Affiliates, has not been performed or complied with at
or prior to the Time of Closing, Seller agrees to pay the reasonable costs and
expenses of Purchasers and their Affiliates actually incurred in connection with
the transactions contemplated hereby, including the reasonable fees and expenses
of legal counsel and consultants retained by Purchasers and their Affiliates, up
to a maximum amount of $750,000.

 

(c)           If any covenant of Purchasers to be performed or condition of
Closing in Section 5.2(a)(i), 5.2(a)(ii), 5.2(a)(iii) or 5.2(a)(v) to be
complied with by Purchasers for the benefit of Seller, which performance or
compliance was in the reasonable control of Purchasers or their Affiliates, has
not been performed or complied with at or prior to the Time of Closing, or

 

16

--------------------------------------------------------------------------------


 

if the transactions contemplated by the Receivables Purchase Agreement have not
been consummated at or prior to the Time of Closing for any reason that was in
the reasonable control of Purchasers or their Affiliates, Purchasers agree to
pay the reasonable costs and expenses of Seller and its Affiliates actually
incurred in connection with the transactions contemplated hereby, including the
reasonable fees and expenses of legal counsel and consultants retained by Seller
and its Affiliates, up to a maximum amount of $750,000.

 

4.3          Indemnification for Brokerage Commissions

 

(a)           Seller represents and warrants to Purchasers that there are no
brokerage commissions, finder’s fees or similar fees or commissions payable in
connection herewith on account of Seller’s actions or the actions of any of its
Affiliates.  Seller agrees to indemnify and save Purchaser harmless from any
claim or demand for commission or other compensation by any broker, finder,
agent or similar intermediary claiming to have been employed by or on behalf of
Seller, NPI or any of their respective Affiliates, and to bear the cost of any
legal expenses incurred by Purchaser in defending against any such claim.

 

(b)           Each Purchaser represents and warrants to Seller there are no
brokerage commissions, finders’ fees or similar fees or commissions payable in
connection herewith on account of Purchaser’s actions or the actions of its
Affiliates.  Each Purchaser agrees to indemnify and save Seller and its
Affiliates harmless from any claim or demand for commission or other
compensation by any broker, finder, agent or similar intermediary claiming to
have been employed by or on behalf of such Purchaser or any of its Affiliates
and to bear the cost of any legal expenses incurred by Seller or any of its
Affiliates in defending against any such claim.

 

4.4          Litigation

 

Until the Time of Closing, Purchasers and Seller will promptly notify each other
of any lawsuits, proceedings or investigations, which are threatened or
commenced or, to the knowledge of a party, threatened against Purchaser or
Seller, respectively, which may relate to, or affect, the Purchased Businesses,
this Agreement or the transactions contemplated hereby or by the Asset Purchase
Agreements.

 

4.5          Access to Records

 

After the Closing Date, each Purchaser and Seller shall afford to each other and
their respective representatives the opportunity, upon reasonable request, to
examine and make copies of the books and records of NPNS or of the books and
records of the Purchased Businesses retained by Seller, as the case may be,
relating to periods prior to the Time of Closing and to consult with their
respective officers, employees, accountants and other representatives, in
connection with any bona fide business purpose, including the preparation of tax
and financial reports and the conducting of any audits or disputes with respect
thereto, the administration of the employee benefit plans described in the Mill
and Woodlands Purchase Agreement, the review of any materials, books, records or
circumstances relating to such party’s ongoing

 

17

--------------------------------------------------------------------------------


 

obligations under this Agreement, the Ancillary Agreements, the Deeds and
Assignments or the Instruments of Assumption.  Each Purchaser and Seller shall
each maintain all such books and records and shall not destroy or dispose of any
such books and records without the prior written consent of the other for a
period of six years following the Closing Date.  Notwithstanding the foregoing,
a Purchaser or Seller may at any time notify the others that they desire to
dispose of identified books and records, in which event the party receiving such
notice may, at its own cost and expense, take delivery of some or all of such
books and records, failing which the party giving such notice may dispose of
such books and records without further liability to the other parties.

 

4.6          Non-Interference with Potential Sale of Woodlands

 

NPNS Purchaser, on its own behalf and on behalf of its Affiliates, hereby
covenants and agrees with Seller that, for a period of 18 months from and after
the Closing Date, it will take reasonable steps to ensure that the Designated
Persons and Senior Management, for so long as they remain employees of NPNS
Purchaser, do not communicate with any Governmental Authority (including the
Nova Scotia Ministry of Natural Resources and the Premier of Nova Scotia or his
other Cabinet level ministers, staff or their deputies, employees or agents)
that is known to such Person to be involved with Seller’s efforts to sell, lease
or otherwise dispose of all or part of the Woodlands (each, a “Woodlands
Disposition”) with the intention of reducing the amount of proceeds to be
realized by Seller in connection with such Woodlands Disposition. 
Notwithstanding the foregoing, (a) any communication or other action taken by or
on behalf of NPNS or any other Affiliate of NPNS Purchaser in good faith at the
request of or with the consent of Seller in respect of the Woodlands Disposition
shall not give rise to a breach of this Section 4.6 by NPNS Purchaser, and
(b) this Section 4.6 shall not apply in respect of any actions taken by the
Senior Management or other agents of NPNS who provide assistance to Seller and
its Affiliates in connection with the Woodlands Disposition as contemplated in
the Timberland Services Agreement to be entered into by NPNS and Seller at the
Time of Closing.  “Designated Persons” means Tim Fazio and Adam Blumenthal. 
“Senior Management” means Keith Johnson, Wayne Gosse and Steve Rutledge.

 

4.7          Affiliation with Seller

 

Neither Purchaser nor its Affiliates shall represent to any third party that it,
its Affiliates or its business are in any way affiliated or associated with, or
owned or operated by, Seller or its Affiliates except to the extent required by
or permitted under any of the Ancillary Agreements or the Asset Purchase
Agreements.

 

4.8          Further Assurances

 

Seller and each Purchaser will from time to time execute and deliver all such
further documents and instruments and do all acts and things as the other party
may, either before or after the Closing Date, reasonably require to effectively
carry out or better evidence or perfect the full intent and meaning of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

4.9          Notice of Events

 

Each of the parties shall promptly notify the other party of any event,
occurrence, condition or circumstance of which it becomes aware from the
Original Effective Date through the Closing Date that would constitute a
violation or breach of any representation, warranty, covenant or agreement of
such party in this Agreement.

 

4.10        Conduct of Purchased Businesses

 

(a)           From the Original Effective Date and except as set forth in
Schedule 4.10 or Section 4.10(b), Seller shall, until the closing of the
transactions contemplated by the Asset Purchase Agreements, and thereafter shall
until the Closing cause each Purchased Company to: (a) conduct the operations of
the Purchased Businesses in the ordinary course of business in substantially the
same manner as such operations have been conducted since the close of business
on the Original Effective Date, and use all commercially reasonable efforts to
preserve intact such operations, including the Assets and all associated
goodwill; (b) comply, in all material respects, with all Applicable Law
applicable to the operations of the Purchased Businesses, the Assets and the
Finance Assets; and (c) pay, perform and discharge, when due, in the ordinary
course of business, all obligations of Seller with respect to the Purchased
Businesses.

 

(b)           From and after the Original Effective Date until and including the
Closing, Seller shall perform of its obligations under the stumpage agreement
dated June 29, 2006 between Nova Star Forestry Ltd. (“Nova”), Atlantic Star
Forestry Ltd. (“Atlantic”, and together with Nova, “Stumpage Seller”) and Seller
(the “Nova Star Stumpage Agreement”) in the ordinary course of business of the
Pulp Business consistent with past practice, and Seller shall not take any
action with respect to the Nova Star Stumpage Agreement that is not in the
ordinary course of business of the Pulp Business and consistent with past
practice without the prior consent of NPNS Purchaser, which consent shall not be
unreasonably withheld; provided, that, if during such period of time
Stumpage Seller makes an offer to sell the Annual Purchase Amount (as defined in
the Nova Star Stumpage Agreement) to Seller pursuant to section 2.1 of the Nova
Star Stumpage Agreement, Seller covenants that it will not respond to such offer
in any manner without the prior written consent of NPNS Purchaser, which consent
shall not be unreasonably withheld.

 

4.11        Capital Projects

 

Seller agrees to proceed with the planned capital expenditures program
associated with the Down as set forth on Schedule 4.11 (the “Capital
Projects”).  No material additions or deletions to the Capital Projects shall
occur prior to the Closing without the consent of NPNS Purchaser, and the
aggregate costs of the Capital Projects undertaken prior to the Closing shall
not exceed $2,300,000 without the consent of NPNS Purchaser.

 

19

--------------------------------------------------------------------------------


 

4.12        Consents

 

(a)           Consents

 

Prior to the Closing Date, Seller and Purchasers will cooperate and use all
commercially reasonable efforts to:

 

(i)    obtain the Purchaser Required Consents; and

 

(ii)   obtain reissuance of all Excluded Forest Licenses in the name of NPNS,

 

in each case in order to permit or effect the transactions contemplated by the
Asset Purchase Agreements and subject to the limitations expressed therein.

 

(b)           Minister’s Consent

 

NPNS Purchaser acknowledges that the Excluded Forest Licenses are not
transferable and that the Minister of Natural Resources of Nova Scotia may not
agree to issue to NPNS a forest resource processing facility license pursuant to
the Nova Scotia Forest Acts in respect of the operation of the Purchased
Businesses or grant its consent relating to the transfer of the Forest Licenses
unless NPNS or NPNS Purchaser first agrees to certain conditions imposed by the
said Minister.  NPNS Purchaser is required to consent to the acceptance by NPNS
of conditions on transfer required by the Minster of Natural Resources of Nova
Scotia as long as those conditions do not have a material adverse effect on the
Purchased Businesses.

 

4.13        Tax Elections by Purchased Companies

 

The parties acknowledge and agree that each of NPNS and Azure Mountain will
elect to be disregarded for U.S. tax purposes pursuant to Treasury Regulation
section 301.7701-3(c).  Subject to the Closing, Purchasers covenant and agree
that they shall cause each of NPNS and Azure Mountain to make such election on
or before the day that is 75 days after the date of incorporation of the
respective Purchased Company.

 

4.14        Dividends and Distributions by Purchaser Entities

 

Purchasers’ Parent covenants and agrees with Seller that, for a period of two
years from the Closing Date, it shall not, and it shall not permit NPNS, Azure
Mountain, NPNS Purchaser or Azure Mountain Purchaser (collectively with
Purchasers’ Parent and any other Entity that (i) is directly or indirectly
wholly owned by Purchasers’ Parent and (ii) directly or indirectly owns NPNS or
Azure Mountain, the “Purchaser Entities”) to, make or pay to any Related Person
of a Purchaser Entity (other than another Purchaser Entity) any dividend,
distribution or other payment in excess of the consolidated net income of the
Purchased Businesses, calculated in accordance with GAAP and excluding
extraordinary items and non-cash items, during such period of time; provided,
however, that the foregoing will not limit or restrict the Purchaser Entities’
ability to make payments to any Person or to pay dividends or make distributions
to a Related Person (a) in respect of customary management and transaction fees
incurred by businesses similar to the Purchased Businesses in the ordinary
course of business, (b) in connection with the payment of any Taxes by the
Purchaser Entities or any

 

20

--------------------------------------------------------------------------------


 

Related Person which are or become due and payable in connection with the
transactions contemplated hereby or the ongoing operations of the Purchased
Businesses, or (c) in connection with the payment or reimbursement of any fees
and expenses incurred by or on behalf of the Purchaser Entities in connection
with the negotiation and closing of the transactions contemplated hereby.  For
purposes of this Section 4.14, a Related Person means any Person who directly or
indirectly owns, in whole or in part, or is under common ownership with, the
Purchaser Entities.

 

ARTICLE 5 – CONDITIONS

 

5.1          Conditions for the Benefit of Purchasers

 

(a)           The sale by Seller and the purchase by Purchasers of the Purchased
Shares are subject to the following conditions, which are for the exclusive
benefit of Purchasers:

 

(i)      the transactions contemplated by the Asset Purchase Agreements shall
have been completed;

 

(ii)     the representations and warranties of (A) Seller set forth or
incorporated by reference in Section 3.1 and (B) NPI and Seller Parent set forth
in Section 3.5, shall be true and correct in all material respects if the
particular representation and warranty is not by its terms so qualified, and in
all respects if by its terms it is so qualified, at the Time of Closing with the
same force and effect as if made at and as of the Time of Closing;

 

(iii)    Seller will have performed or complied with all of the terms, covenants
and agreements in this Agreement to be performed or complied with by Seller at
or prior to the Time of Closing;

 

(iv)    Purchasers will have been furnished with certificates of officers of
Seller, Seller Parent, NPI and each Purchased Company certifying with respect to
such entity, as applicable:

 

(A)          resolutions, as appropriate, of shareholders and/or directors of
such entity approving the transactions contemplated herein and in the Asset
Purchase Agreements;

 

(B)           the incumbency of officers signing this Agreement, the Asset
Purchase Agreements and the Ancillary Agreements; and

 

(C)           in respect of Seller only, the matters contemplated in Sections
5.1(a)(i), 5.1(a)(ii) and 5.1(a)(iii), and in respect of Seller Parent and NPI,
the matters contemplated in Section 5.1(a)(ii);

 

(v)     all Purchaser Required Consents, Permits and reissuances of the Excluded
Forest Licenses in the name of NPNS shall have been obtained, as contemplated by
and subject to the limitations set forth in the Mill and

 

21

--------------------------------------------------------------------------------


 

Woodlands Purchase Agreement, in each case in form and substance reasonably
satisfactory to Purchaser;

 

(vi)    Seller or Seller Parent or its designee shall have executed and
delivered a transition services agreement substantially in the form attached
hereto as Schedule 5.1(a)(vi) (the “Transition Services Agreement”);

 

(vii)   K-C Global shall have consented in writing to the transfer of NPI’s and
Seller’s rights, obligations and interests under the Pulp Supply Agreement to
NPNS and NPNS Purchaser in accordance with Section 12.01 of the Pulp Supply
Agreement, in a form and in substance reasonably satisfactory to NPNS Purchaser
and Seller;

 

(viii)  Seller and NPNS shall have executed and delivered a stumpage agreement
substantially in the form attached hereto as Schedule 5.1(a)(viii) (the
“Stumpage Agreement”);

 

(ix)    Seller shall have delivered or caused to be delivered to Purchasers:

 

(A)          assignments or other instruments of transfer duly endorsed in
blank, or accompanied by share powers or other instruments of transfer duly
executed in blank, and otherwise in form and substance reasonably acceptable to
Purchasers for transfer of the NPNS Shares to NPNS Purchaser and the transfer of
the Azure Mountain Shares to Azure Mountain Purchaser;

 

(B)           the minute books and share transfer records of the Purchased
Companies;

 

(C)           a written resignation and release from each of the officers and
directors of the Purchased Companies, effective as of the Time of Closing; and

 

(D)          an opinion of counsel to Seller (which may be Seller’s General
Counsel) addressed to Purchasers, subject to customary assumptions and
qualifications and in form and substance satisfactory to Purchasers and their
counsel acting reasonably, covering corporate existence of Seller and the
Purchased Companies, power and authority to enter into this Agreement, the Asset
Purchase Agreements and the Ancillary Agreements, and that the foregoing
agreements are valid, binding and enforceable in accordance with their terms,
and the authorized and issued capital of the Purchased Companies;

 

(x)     there shall have been no Material Adverse Change since the date of the
Year End Financial Statements;

 

22

--------------------------------------------------------------------------------


 

(xi)    Seller shall have executed and delivered to Azure Mountain a
subscription agreement in the form attached hereto as Schedule 5.1(a)(xi) (the
“Subscription Agreement”);

 

(xii)   the transactions contemplated by the Receivables Purchase Agreement
shall have been completed; and

 

(xiii)  all actions, proceedings, instruments and documents required to
implement this Agreement, or instrumental thereto, and all legal matters
relating to the transactions contemplated hereby and by the Asset Purchase
Agreements shall have been approved as to form and legality by counsel for
Purchaser, acting reasonably.

 

(b)           In case any term or covenant of Seller or condition to be
performed or complied with for the benefit of Purchaser (including those set
forth in Section 5.3 below) at or prior to the Time of Closing has not been
performed or complied with at or prior to the Time of Closing, Purchaser,
without limiting any other right that Purchaser has, may rescind this Agreement
by notice to Seller without any further obligation under this Agreement or waive
compliance with any such term, covenant or condition in whole or in part on such
terms as may be agreed upon.

 

5.2          Conditions for the Benefit of Seller

 

(a)           The sale by Seller and the purchase by Purchasers of the Purchased
Shares are subject to the following conditions, which are for the exclusive
benefit of Seller:

 

(i)    the representations and warranties of (A) each of the Purchasers set
forth in Section 3.3 and (B) Purchasers’ Parent set forth in Section 3.7, shall
be true and correct in all material respects, at the Time of Closing with the
same force and effect as if made at and as of such Time of Closing;

 

(ii)   Purchasers will have performed or complied with all of the terms,
covenants and agreements in this Agreement to be performed or complied with by
Purchasers at or prior to the Time of Closing;

 

(iii)  Seller will have been furnished with certificates of an officer of the
general partner of each Purchaser and of Purchasers’ Parent certifying with
respect to such entity, as applicable:

 

(A)          resolutions, as appropriate, of shareholders and/or directors of
such entity approving the transaction contemplated herein;

 

(B)           the incumbency of officers signing this Agreement and the
Ancillary Agreements; and

 

(C)           in respect of the Purchasers only, the matters contemplated in
Section 5.2(a)(i) and 5.2(a)(ii), and in respect of Purchasers’ Parent, the
matters contemplated in Section 5.2(a)(i);

 

23

--------------------------------------------------------------------------------


 

(iv)  all Purchaser Required Consents and the reissuance of the Excluded Forest
Licenses in the name of NPNS shall have been obtained, as contemplated by and
subject to the limitations set forth in the Mill and Woodlands Purchase
Agreement;

 

(v)   each of the Purchasers shall have executed and delivered the Ancillary
Agreements to which it is a party; and

 

(vi)  K-C Global shall have consented in writing to the transfer of NPI’s and
Seller’s rights, obligations and interests under the Pulp Supply Agreement to
NPNS and NPNS Purchaser in accordance with Section 12.01 of the Pulp Supply
Agreement, in a form and in substance reasonably satisfactory to NPNS Purchaser
and Seller.

 

(b)           If any term or covenant of a Purchaser or condition to be
performed or complied with for the benefit of Seller (including those set forth
in Section 5.3 below) at or prior to the Time of Closing has not been performed
or complied with at or prior to the Time of Closing, Seller, without limiting
any other right that Seller has, may rescind this Agreement without any further
obligation to Purchasers under this Agreement or waive compliance with any such
term, covenant or condition in whole or in part on such terms as may be agreed
upon.

 

5.3          Mutual Conditions

 

The sale by Seller and purchase by Purchasers of the Purchased Shares is subject
to the condition, which is for the mutual benefit of Seller and Purchasers, that
no legal or regulatory action or proceeding in any jurisdiction will be pending
or threatened by any Person to enjoin, restrict or prohibit the transactions
contemplated by this Agreement or the Asset Purchase Agreements, and there shall
be in effect no injunction against Closing entered by a court of competent
jurisdiction.

 

ARTICLE 6 – CLOSING ARRANGEMENTS

 

6.1          Closing

 

The sale and purchase of the Purchased Shares will be completed at the Time of
Closing on the Closing Date at:

 

Stewart McKelvey Stirling Scales
Purdy’s Wharf Tower One
1959 Upper Water Street
Suite 900
Halifax,  Nova Scotia B3J 2X2
Canada

 

or another mutually agreeable location.

 

24

--------------------------------------------------------------------------------


 

6.2          Risk of Loss

 

Until the Time of Closing the Assets and, except as otherwise contemplated by
the Receivables Purchase Agreement, the Finance Assets will remain at the risk
of Seller.

 

ARTICLE 7 - INDEMNIFICATION

 

7.1          Obligation of Seller to Indemnify

 

(a)           Subject to the limitations contained in Sections 3.2 and 7.4(a),
Seller agrees to indemnify, defend and hold harmless Purchasers from and against
all Losses actually incurred by Purchasers based upon, arising out of, related
to or otherwise in respect of:

 

(i)    any breach of any representation or warranty of Seller contained in this
Agreement or in either of the Asset Purchase Agreements;

 

(ii)   Seller’s breach of any covenants or agreements contained in this
Agreement, including the indemnification obligation set forth in Section 4.3(a),
or in either of the Asset Purchase Agreements;

 

(iii)  Seller’s failure to perform or satisfy any of the Retained Liabilities;
and

 

(iv)  all obligations and liabilities of Seller, Seller Parent, NPI and their
Affiliates arising under or in connection with the Distribution Agreement not
specifically relating to the Assets or the Purchased Businesses.

 

(b)           Seller agrees to indemnify, defend and hold harmless Purchasers
and their Affiliates (from and after the Closing, including Azure Mountain) from
and against all Losses actually incurred by Purchasers or their Affiliates based
upon, arising out of, related to or otherwise in respect of all obligations and
liabilities of Seller as of the Closing for any unpaid capital calls (the
“Unpaid Capital Call”) in respect of the Additional Subscribed Shares, provided
that Seller’s indemnification obligation in respect of the Unpaid Capital Call
itself shall not exceed US$10,000,000, and further provided that no such amounts
shall be called or payable by Seller prior to August 29, 2008.

 

7.2          Obligation of Purchaser Indemnitors to Indemnify

 

Subject to the limitations contained in Sections 3.4 and 7.4(b), Purchasers and
Purchasers’ Parent agree, and from and after the Closing shall cause the
Purchased Companies (collectively with Purchasers and Purchasers’ Parent, the
“Purchaser Indemnitors”) to agree, to jointly and severally indemnify, defend
and hold harmless Seller, Seller Parent and their respective Affiliates from and
against any Losses actually incurred by Seller based upon, arising out of,
related to or otherwise in respect of:

 

(a)           any breach of any representation or warranty of a Purchaser
Indemnitor contained in this Agreement;

 

25

--------------------------------------------------------------------------------


 

(b)           a Purchaser Indemnitor’s breach of any covenants or agreements
contained in this Agreement, including the indemnification obligations set forth
in Section 4.3(b);

 

(c)           the failure of NPNS to perform or satisfy any Assumed Liability;
and

 

(d)           any incident, occurrence or circumstances relating to the Assets,
the Finance Assets or the Purchased Businesses commencing or coming into
existence after the Time of Closing.

 

7.3          Notice and Right to Defend

 

(a)           Notice of Asserted Liability.  Promptly after receipt by any party
hereto (the “Indemnitee”) of notice of any demand, claim or circumstances which
could give rise to a claim or the commencement (or threatened commencement) of
any action, proceeding or investigation (an “Asserted Liability”) that may
result in a Loss, the Indemnitee shall give notice thereof (a “Claims Notice”)
to the other party or parties (including Purchaser Indemnitors) obligated to
provide indemnification or payment pursuant to Section 7.1 or 7.2 (the
“Indemnifying Party”).  The Claims Notice shall describe the Asserted Liability
in reasonable detail, and shall indicate the amount of the Loss that has been or
may be suffered by the Indemnitee.  In no event shall the Indemnitee’s failure
to give a Claims Notice to the Indemnifying Party relieve the Indemnifying Party
of any liability under this Article 7 except to the extent the Indemnifying
Party can establish that the Indemnitee’s failure to give such Claims Notice
materially prejudiced the Indemnifying Party’s ability to adequately defend such
claim or any related or other claim.

 

(b)           Right to Defend.  Subject to Sections 7.3(b)(i) - (iv), the
Indemnifying Party may elect to compromise or defend, at its own expense and
with counsel reasonably satisfactory to the Indemnitee, any Asserted Liability,
and if the Indemnifying Party so elects to compromise or defend, the
Indemnifying Party shall have the right to control the defense of such Asserted
Liability.  If the Indemnifying Party elects to compromise or defend such
Asserted Liability, it shall within fifteen (15) days (or sooner, if the nature
of the Asserted Liability so requires) notify the Indemnitee of its intent to do
so, and the Indemnitee shall cooperate in the compromise of, or defense against,
such Asserted Liability.  If the Indemnifying Party does not initially elect
within fifteen (15) days, the Indemnifying Party may later elect to compromise
or defend such Asserted Liability on the giving of five (5) calendar days notice
of its intention to do so to the Indemnitee and the Indemnitee shall cooperate
in the compromise of, or defence against, such Asserted Liability.  If the
Indemnifying Party elects not to compromise or defend the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee may pay,
compromise or defend such Asserted Liability and the Indemnitee shall have the
right to control the defense of such Asserted Liability.  Notwithstanding the
foregoing,

 

26

--------------------------------------------------------------------------------


 

(i)    the Indemnifying Party may settle or compromise any Asserted Liability,
provided that such settlement or compromise does not result in any liability to,
restriction on, or admission of, the Indemnitee;

 

(ii)   if the Indemnifying Party is not defending an Asserted Liability, the
Indemnitee shall, if and whenever reasonably requested, provide the Indemnifying
Party with regular updates on the status of the Asserted Liability;

 

(iii)  if the Indemnifying Party is not defending an Asserted Liability, the
Indemnitee may not settle or compromise such claim without first giving the
Indemnifying Party at least fifteen (15) calendar days advance written notice of
an intended settlement or compromise; and

 

(iv)  provided that the Indemnifying Party is defending an Asserted Liability at
its own expense, the Indemnitee may not settle or compromise such claim over the
objection of the Indemnifying Party.

 

In any event, the Indemnitee may participate, at its own expense, in the defense
of such Asserted Liability.  If the Indemnifying Party chooses to defend any
claim, the Indemnitee shall make available to the Indemnifying Party any books,
records or other documents within its control that are necessary or appropriate
for such defense.

 

7.4          Limitations on Indemnification

 

(a)           The indemnification provided for in Section 7.1(a) shall be
subject to the following limitations:

 

(i)    Seller shall not be obligated to pay any amounts for indemnification
under Section 7.1(a) except to the extent that the aggregate Losses theretofore
claimed as indemnifiable Losses pursuant to Section 7.1(a) and actually incurred
by Purchaser (net of insurance recoveries thereunder) exceed $500,000, subject
to the limits set forth in clauses (ii) and (iii) below;

 

(ii)   Seller shall not be obligated to pay an aggregate amount for
indemnification under Section 7.1(a) in excess of $15,000,000; and

 

(iii)  Seller shall not be obligated to pay any amount for indemnification under
Section 7.1(a) if the Loss associated with the individual claim does not exceed
$100,000.

 

Notwithstanding anything to the contrary contained herein, the indemnification
provided for in Section 7.1(b) shall not be subject to the foregoing
limitations.

 

(b)           The indemnification provided for in Section 7.2 shall be subject
to the following limitations:

 

27

--------------------------------------------------------------------------------


 

(i)    Purchaser Indemnitors shall not be obligated to pay any amounts for
indemnification under Section 7.2 except to the extent that the aggregate Losses
theretofore claimed as indemnifiable Losses pursuant to Section 7.2 and actually
incurred by Seller (net of insurance recoveries thereunder) exceed $500,000,
subject to the limits set forth in clauses (ii) and (iii) below;

 

(ii)   Purchaser Indemnitors shall not be obligated to pay an aggregate amount
for indemnification under Section 7.2 in excess of $15,000,000; and

 

(iii)  Purchaser Indemnitors shall not be obligated to pay any amounts for
indemnification under Section 7.2 if the Loss associated with the individual
claim does not exceed $100,000; and

 

(iv)  Purchaser Indemnitors shall not be obligated to pay any amount under
Section 7.2 in respect of Losses for which Seller has indemnified Purchasers
under Section 7.1, whether or not such indemnity is still in effect.  If after
the expiry of the survival period such Losses are based upon, arise out of or
are related to (A) an intentional misrepresentation of a matter which was
represented or warranted to by Seller herein or in either of the Asset Purchase
Agreements, or (B) an intentional failure by Seller to perform a covenant of
Seller contained in this Agreement or either of the Asset Purchase Agreements,
Purchaser Indemnitors shall have no obligation to indemnify under Section 7.2.

 

ARTICLE 8 – TERMINATION

 

8.1          Termination

 

This Agreement may be terminated prior to the Closing by mutual written consent
of each of the parties hereto.  If this Agreement so terminates, it shall become
null and void and have no further force or effect, except as provided in
Section 8.2.

 

8.2          Survival

 

If this Agreement is terminated in accordance with Section 8.1 and the
transactions contemplated hereby are not consummated, this Agreement shall
become null and void and have no further force or effect and none of the parties
shall have any liability to any other party under this Agreement.

 

8.3          Confidentiality

 

If this Agreement is terminated, Purchasers and their respective Affiliates,
representatives and agents shall continue to be bound by and subject to the
terms and conditions of the Confidentiality Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 9 – GUARANTEE OF SELLER’S OBLIGATIONS
BY SELLER PARENT AND NPI

 

9.1          Seller Guarantee

 

Subject to the provisions of Section 9.4, Seller Parent and NPI hereby
absolutely, unconditionally and irrevocably guarantee to Purchasers the punctual
and complete fulfillment and performance when due of all of Seller’s (including
its successors and permitted assignees) obligations under this Agreement (for
purposes of this Article 9, the “Seller Guarantee”).

 

9.2          Guarantee Binding

 

The liability of Seller Parent and NPI under the Seller Guarantee shall be
binding upon Seller Parent, NPI and their respective successors and permitted
assigns, shall not be subject to any counterclaim, set-off, deduction or defence
based upon any claim that Seller Parent or NPI, as the case may be, may have
against either of the Purchasers under this Agreement or otherwise and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way affected by, any circumstance or condition whatsoever
(whether or not Seller Parent or NPI shall have any knowledge or notice thereof)
that might otherwise constitute a legal or equitable discharge or defence of a
guarantor (including the insolvency or bankruptcy of Seller); provided, however,
that any claim of Purchasers under this Seller Guarantee against Seller Parent
or NPI shall be subject to, and Seller Parent and NPI shall have available to
them in defence of any such claim, any and all of Seller’s rights and defences,
whether arising under this Agreement or otherwise, in respect of any such claim,
other than those defences in respect of good standing, valid existence,
corporate capacity, due authorization and due execution or delivery.

 

9.3          Subrogation

 

To the extent of any payment by Seller Parent or NPI to a Purchaser under this
Seller Guarantee, Seller Parent or NPI, as the case may be, shall succeed to all
corresponding claims that such Purchaser may have and otherwise shall be
subrogated to the rights of such Purchaser against Seller in respect thereof.

 

9.4          Enforcement

 

A Purchaser shall not be required to exhaust all of its remedies against Seller
before enforcing this Seller Guarantee; provided, however, that before enforcing
the Seller Guarantee, a Purchaser shall be required to provide evidence
reasonably satisfactory to Seller Parent or NPI that such Purchaser has demanded
that Seller fulfill or perform its obligations under this Agreement and Seller
has failed to do so, in whole or in part.  In such circumstances, Seller Parent
or NPI, as the case may be, shall pay all costs and expenses (including legal
fees and expenses) reasonably incurred by or on behalf of Purchasers in
enforcing the obligations of Seller Parent or NPI under this Seller Guarantee.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 10 – GUARANTEE OF PURCHASERS’ OBLIGATIONS

BY PURCHASERS’ PARENT

 

10.1        Purchasers Guarantee

 

Subject to the provisions of Section 10.4, Purchasers’ Parent hereby absolutely,
unconditionally and irrevocably guarantees to Seller the punctual and complete
fulfillment and performance when due of all of Purchasers’ (including their
successors and permitted assignees) respective obligations under this Agreement
(for purposes of this Article 10, the “Purchasers Guarantee”).

 

10.2        Guarantee Binding

 

The liability of Purchasers’ Parent under the Purchasers Guarantee shall be
binding upon Purchasers’ Parent and its successors and permitted assigns, shall
not be subject to any counterclaim, set-off, deduction or defence based upon any
claim that Purchasers’ Parent may have against Seller under this Agreement or
otherwise and shall remain in full force and effect without regard to, and shall
not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not Purchasers’ Parent shall have any knowledge
or notice thereof) that might otherwise constitute a legal or equitable
discharge or defence of a guarantor (including the insolvency or bankruptcy of
either of the Purchasers); provided, however, that any claim of Seller under
this Purchasers Guarantee against Purchasers’ Parent shall be subject to, and
Purchasers’ Parent shall have available to it in defence of any such claim, any
and all of Purchasers’ respective rights and defences, whether arising under
this Agreement or otherwise, in respect of any such claim, other than those
defences in respect of good standing, valid existence, corporate capacity, due
authorization and due execution or delivery.

 

10.3        Subrogation

 

To the extent of any payment by Purchasers’ Parent to Seller under this
Purchasers Guarantee, Purchasers’ Parent shall succeed to all corresponding
claims that Seller may have and otherwise shall be subrogated to the rights of
Seller against either of the Purchasers in respect thereof.

 

10.4        Enforcement

 

Seller shall not be required to exhaust all of its remedies against Purchasers
before enforcing this Purchasers Guarantee; provided, however, that before
enforcing the Purchasers Guarantee, Seller shall be required to provide evidence
reasonably satisfactory to Purchasers’ Parent that Seller has demanded that the
relevant Purchaser fulfill or perform its obligations under this Agreement and
such Purchaser has failed to do so, in whole or in part.  In such circumstances,
Purchasers’ Parent shall pay all costs and expenses (including legal fees and
expenses) reasonably incurred by or on behalf of Seller in enforcing the
obligations of Purchasers’ Parent under this Guarantee.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 11 – GENERAL

 

11.1        Time of the Essence

 

Time is of the essence of this Agreement.

 

11.2        Public Announcements

 

Neither Seller nor Purchasers shall make any publicity release or announcement
concerning this Agreement, or make any disclosure with respect to the
consideration paid pursuant to this Agreement, or the transactions contemplated
hereby without the prior written approval thereof by Purchasers or Seller, as
the case may be, except as required by Applicable Law, in which case the party
issuing the release or making such disclosure shall so advise the other party in
writing in advance of such issuance or disclosure.

 

11.3        Benefit of the Agreement

 

This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

 

11.4        Third Party Beneficiaries

 

The provisions of this Agreement are solely for the benefit of the parties
hereto and their respective Affiliates, successors and permitted assigns and
shall not confer upon any third Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.  Nothing in this Agreement shall obligate Seller or its
Affiliates or either Purchaser to assist any Employee to enforce any rights such
Employee may have with respect to any of the Benefit Plans or other
employment-related benefits referred to in this Agreement.

 

11.5        Entire Agreement

 

This Agreement (including the Schedules hereto), the Ancillary Agreements
referred to herein and the Confidentiality Agreement constitute the entire
agreement between the parties hereto, with respect to the subject matter hereof
and cancel and supersede any prior understandings and agreements (including the
Original Share Purchase Agreement) between the parties hereto with respect
thereto.  There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the parties other than as expressly set forth in this Agreement, the Ancillary
Agreements and Confidentiality Agreement.

 

11.6        Amendments and Waivers

 

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by each of the parties hereto.  No waiver of any
breach of any provision of this Agreement will be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

 

31

--------------------------------------------------------------------------------


 

11.7        Assignment

 

This Agreement may not be assigned by any party hereto without the written
consent of the other parties hereto.

 

11.8        Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement will be given in writing and will be given by personal delivery or by
facsimile communication addressed to the recipient as follows:

 

 

(i)

to Seller:

 

 

 

 

 

Neenah Paper Company of Canada

 

 

3460 Preston Ridge Road, Suite 600

 

 

Alpharetta, Georgia 30005

 

 

 

 

 

Attention:

Steven S. Heinrichs

 

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

Facsimile:

678-518-3283

 

 

 

 

(ii)

to Seller Parent:

 

 

 

 

 

NPCC Holding Company, LLC

 

 

3460 Preston Ridge Road, Suite 600

 

 

Alpharetta, Georgia 30005

 

 

 

 

:

Attention

Steven S. Heinrichs

 

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

Facsimile:

678-518-3283

 

 

 

 

(iii)

to NPI:

 

 

 

 

 

Neenah Paper, Inc.

 

 

3460 Preston Ridge Road, Suite 600

 

 

Alpharetta, Georgia 30005

 

 

 

 

 

Attention:

Steven S. Heinrichs

 

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

Facsimile:

678-518-3283

 

 

 

 

(iv)

to NPNS Purchaser:

 

 

 

 

 

Northern Pulp NS LP

 

 

c/o Atlas Holdings, LLC

 

 

One Sound Shore Drive

 

 

Suite 302

 

 

Greenwich, Connecticut 06830

 

 

 

 

 

Attention:

Tim Fazio

 

 

 

 

 

Facsimile:

203-622-0151

 

32

--------------------------------------------------------------------------------


 

 

(v)

to Azure Mountain Purchaser:

 

 

 

 

 

Azure Mountain Capital Financial LP

 

 

Blue Wolf Capital Management

 

 

48 Wall Street

 

 

31st Floor

 

 

New York, New York 10005

 

 

 

 

 

Attention:

Josh Wolf-Powers

 

 

 

 

 

Facsimile:

646-349-2280

 

 

 

 

(vi)

to Purchasers’ Parent:

 

 

 

 

 

Azure Mountain Capital Holdings LP

 

 

c/o Atlas Holdings, LLC

 

 

One Sound Shore Drive

 

 

Suite 302

 

 

Greenwich, Connecticut 06830

 

 

 

 

 

Attention:

Tim Fazio

 

 

 

 

 

Facsimile:

203-622-0151

 

or to such other address, individual or electronic communication number as may
be designated by notice given by any party to the others.  Any demand, notice or
other communication given by personal delivery will be conclusively deemed to
have been given on the day of actual delivery thereof and, if given by facsimile
communication, on the day of transmittal thereof if given during the normal
business hours of the recipient and on the Business Day during which such normal
business hours next occur if not given during such hours on any day if receipt
of such facsimile communication is confirmed.

 

11.9        Remedies Cumulative

 

The rights and remedies of the parties hereunder are cumulative and are in
addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise.  No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.

 

33

--------------------------------------------------------------------------------


 

11.10      Governing Law

 

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Nova Scotia and the federal laws of Canada applicable
therein.

 

11.11      Attornment

 

For the purpose of all legal proceedings, this Agreement will be deemed to have
been performed in the Province of Nova Scotia and the courts of the Province of
Nova Scotia (and all courts competent to hear appeals therefrom) will have
exclusive jurisdiction to entertain any action arising under this Agreement. 
Each of the parties hereto hereby attorns to the jurisdiction of the courts of
the Province of Nova Scotia and all courts competent to hear appeals therefrom.

 

11.12      Counterparts

 

This Agreement and any amendment, supplement, restatement or termination of any
provision of this Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

 

[The next page is the signature page.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

SELLER

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

 

 

 

Per:

 

 

 

 

  Name:Sean T. Erwin

 

 

 

  Title:  President and Chief Executive Officer

 

 

 

 

 

 

SELLER PARENT

 

NPCC HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

Per:

 

 

 

 

  Name:Sean T. Erwin

 

 

 

  Title:  President and Chief Executive Officer

 

 

 

 

 

 

GUARANTOR

 

NEENAH PAPER, INC. (solely with respect to its
representations and warranties in Section 3.5 and its
obligations under Section 3.6 and Article 9)

 

 

 

 

 

Per:

 

 

 

 

  Name:Sean T. Erwin

 

 

 

  Title:  President and Chief Executive Officer

 

 

 

 

 

 

PURCHASERS’ PARENT

 

AZURE MOUNTAIN CAPITAL HOLDINGS LP, by its
general partner AZURE MOUNTAIN CAPITAL GP
LLC

 

 

 

 

 

 

 

 

Per

 

 

 

 

  Name:Adam Blumenthal

 

 

 

  Title:  Manager

 

Signature page for Share Purchase Agreement

 

--------------------------------------------------------------------------------


 

NPNS PURCHASER

 

NORTHERN PULP NS LP, by its general partner
NORTHERN PULP NS GP ULC

 

 

 

 

 

Per

 

 

 

 

  Name: Tim Fazio

 

 

 

  Title:   President

 

 

 

 

 

 

 

 

 

AZURE MOUNTAIN
PURCHASER

 

AZURE MOUNTAIN CAPITAL FINANCIAL LP, by its
general partner AZURE MOUNTAIN CAPITAL
FINANCIAL GP ULC

 

 

 

 

 

Per

 

 

 

 

  Name:Josh Wolf-Powers

 

 

 

  Title:  Secretary

 

Signature page for Share Purchase Agreement

 

--------------------------------------------------------------------------------